Title: From John Quincy Adams to Charles Francis Adams, 11 November 1814
From: Adams, John Quincy
To: Adams, Charles Francis



N. 6.
My dear Son.
Ghent 11. November 1814.

After I had written you in my last Letter that you  needed not to answer it, because I expected to be half way on my return to St: Petersburg before your answer could arrive here, I was very sorry, when I found that I should not go so soon as I had supposed, because by my own asking your Mama and you not to write I saw that I should be several weeks, without hearing from you, and knowing how you did, and having all the good news about you, that is so delightful to have from those we love, and who are absent from us. So I bethought myself, and determined not to be so hasty, another time, in asking your Mama and you not to write me again; before I should be sure that your Letters would not arrive here before my departure.
Yesterday I received your Letter, N. 6. and it gave me great pleasure—I think the hand-writing is rather better than that of N. 5. which I have also now before me, and am comparing with it. Nothing can give me more satisfaction than to perceive the marks of your improvement.
There was one thing that puzzled me a little at first—Your Letter is dated October 6th:.... Well...it goes on to say that as you have not time to get a letter ready for the next Post-day, you will give me an extract from your Journal, relating your performance of a part in a Play at Mrs Krehmer’s.
Then comes the extract from the Journal, and begins with the date—Thursday October 6th: 1814.—It is a very regular narrative of the proceedings of that day—the morning—the dinner—the two plays in the Evening; the dance; and lastly your return to town to sleep in the new house.—Now, said I to myself, how could all this be on the 6th: of October, and the letter relating it be dated on the same day; but on reflection I supposed that the date of the Journal was in the new Style, and that of the letter in the old.
I should have liked very much to see you perform your part in the play; but I believe I should have been almost as much frightened for you, as you was yourself.—It is so long since I read l’Aveugle de Spa, that I remember scarcely any thing of it—But I spoke of it last Evening to your aunt Smith, and she told me she could get the Book, to read it over—I observe by your account of the performers that you performed the part of a girl—That was very well to begin with—but if I come to see you play on the 8th: of January, I shall like to see you perform the part of a boy.
There are two Theatres in this City, one public, where the plays are all French, and almost all Operas; and the other of private performers, every Monday, one week in French and the other in Flemish, the language of the Country—I have been several times to both—There are also subscription Concerts, once a fortnight, which have just begun; and Redoutes, or Balls, likewise once a fortnight, which are to begin on the 24th: of this Month—I went to the first concert last Monday, but I trust I shall not be here to attend many of the Redoutes.—The last time I went to the play, I met there a Lady and Gentleman of my acquaintance, who had brought with them for the first time their little daughter, named Clémence—four years old—She reminded me of you when you first went to the Gachellies—But she was not frightened at all.
I am, my dear Charles, your affectionate father.
John Quincy Adams.